NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3028
|ViA`|'|'HEW J. NASUT|,
Petitioner,
v.
ii/iER|T SYSTEMS PROTECTlON BOARD,
Resp0ndent.
Petition for review of the Merit Systems Protection Board
in case no. DC1221090356-W-1.
ON N|OT|ON
0 R D E R
The Merit Systems Protecti0n Board moves for an extension of time to file its brief
|V|atthew J. Nasuti submits a letter objecting to a previous extension of time.
Upon consideration thereof,
|T iS ORDERED THAT:
The motion is granted.
FOR THE COURT
HAR 09 2010 ilslJan l-iorbaly jr ii j
Date Jan Horbaly
‘ * Clerk
cc: N|atthew J. Nasuti
FILED
J€1'TF ev A- G3UQ€f, ESQ- u.s. count or APPEALs ron
THE FEmzRAL c1Rcurr
38 mm 0 9 2010
JAN HORBALY
CLERK